DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "25" and "26" (Figs.1 and 8) have both been used to designate a burner tube.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant disclosed that the inner plenum 28 carries cooling air but failed to disclose where the fuel is being carried in the burner.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al (US 2002/0014078).
In re Claim 1:  Mandai teaches a premix fuel nozzle (40, Fig. 9) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

    PNG
    media_image1.png
    317
    541
    media_image1.png
    Greyscale

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising a nozzle tip (annotated) disposed in a burner tube (14A), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (annotated) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 9 for the burner tube inherently having all the elements claimed), said nozzle tip comprising: 
(a) an outer body having an outer body external face (annotated) facing the downstream end (see Fig. 9) of the burner tube, said outer body external face having a smaller cross-sectional area (see Fig. 9) than the cross-sectional area of the burner tube; and 

whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Fig. 9), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114). 
In re Claim 2:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the distal end of at least one of the segments extends partially to the internal wall of the burner tube (the radially outer most portion of the segment 33 extends radially beyond the internal wall).
In re Claim 3:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the distal end of at least one of the segments fully extends to the internal wall of the burner tube (the radially outer most portion of the segment 33 extends radially beyond the internal wall).
In re Claim 7:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein the segment downstream face of each of the segments is planar (see Fig. 9). 
In re Claim 8:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein an angle of the segment downstream face relative to the longitudinal axis of the burner tube is in the range of 105 to 165 degrees (see Fig. 9). 
In re Claim 10:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein each segment of the segments is equally circumferentially spaced about the outer body (see Fig. 7B). 
In re Claim 11:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein a circumferential cross-sectional area of the proximal end of each segment is larger than the circumferential cross-sectional area of the distal end of each segment (since proximal end is wider).
In re Claim 12:  Mandai teaches the invention as claimed and as discussed for Claims 1 and 7, above.  Mandai further teaches wherein each segment has a U-shaped cross-section, wherein the cross-section is parallel to the longitudinal axis of the burner tube (see Fig. 4B). 
In re Claim 13:  Mandai teaches the invention as claimed and as discussed for Claim 1, above.  Mandai further teaches wherein each segment has an upstream face, wherein the upstream face is smoothly curved toward the segment downstream face (see Figs. 4B and 5B). 
In re Claim 15:  Mandai teaches a combustor (10) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising a reaction zone (downstream of premixing nozzle 14A) and one or more premix fuel nozzles (14A), said premix fuel nozzles for injecting a fuel and air mixture into the reaction zone, at least one of said premix fuel nozzles comprising: 
(a) a fuel and air premixer (14A); 
(b) a nozzle tip (annotated) disposed in a burner tube (14A), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (annotated) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 9 for the burner tube inherently having all the elements claimed), said nozzle tip comprising: 

(ii) at least one segment (33) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Fig. 9), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Fig. 9), wherein each segment comprises a segment downstream face (annotated) angled (see Fig. 9) relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Fig. 9); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Fig. 9), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114). 
In re Claim 16:  Mandai teaches the invention as claimed and as discussed for Claim 15, above.  Mandai further teaches wherein said at least one premix fuel nozzle is a single center premix fuel nozzle (13, Fig. 10A) and wherein the combustor contains at least one outer premix fuel nozzle (18) of a different type. 
In re Claim 17:  Mandai teaches the invention as claimed and as discussed for Claim 15, above.  Mandai further teaches wherein said one or more premix fuel nozzles comprise a single center premix fuel nozzle and at least one outer premix fuel nozzle (see Fig. 10A)
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boardman et al (US 2009/0111063).
In re Claim 1:  Boardman teaches a premix fuel nozzle (Fig. 3A) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  
(a) an outer body (350) having an outer body external face facing the downstream end of the burner tube (downstream end of 350, Fig. 3B), said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube (see Figs. 3A and 3B); and 
(b) one or more segments (360) radiating radially outwardly toward the internal wall of the burner tube from said outer body (see Figs. 3A and 3B), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Figs. 3A and 3B), wherein each segment comprises a segment downstream face angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Figs. 3A and 3B); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Figs. 3A and 3B), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114)
In re Claim 2:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the distal end of at least one of the segments extends partially to the internal wall of the burner tube (when reading on 175 as burner tube, the segments extend only partway). 
In re Claim 3:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the distal end of at least one of the segments fully extends to the internal wall of the burner tube (300). 
In re Claim 4:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the outer body surrounds an inner plenum (for air through 277), said inner plenum adapted to receive cooling air (through 277), said outer body having an open end (downstream end) and a closed end (upstream end), said closed end having an internal face adjacent to the inner plenum (see Fig. 3A). 
In re Claim 5:  Boardman teaches the invention as claimed and as discussed for Claims 1 and 4, above.  Boardman further teaches wherein said closed end has a plurality of cooling bore holes (277) extending between the internal face and the outer body external face (see Figs 3A and 3B). 
In re Claim 7:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the segment downstream face of each of the segments is planar (see Figs 3A and 3B). 
In re Claim 8:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein an angle of the segment downstream face relative to the longitudinal axis of the burner tube is in the range of 105 to 165 degrees (see Figs 3A and 3B).. 
In re Claim 9:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein the distal end of the at least one segment that fully extends to the internal wall of the burner tube is closed and comprises a purge groove (since the segments allow passage of air 402 through between them and air 405 through above them, it is noted that purge groove or the air passage for 402/405 would perform equally well unless purge groove results in an unpredicted result not seen in the Prior Art.   Absent persuasive evidence that the purge groove is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art.  See MPEP 2144.04(4)(b)). 
In re Claim 10:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment of the segments is equally circumferentially spaced about the outer body (see Fig. 8) 
In re Claim 11:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein a circumferential cross-sectional area of the proximal end of 
In re Claim 12:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has a U-shaped cross-section, wherein the cross-section is parallel to the longitudinal axis of the burner tube (Boardman teaches that the segments 360 are vanes and therefore inherently have U-shaped cross section at the leading edge).. 
In re Claim 13:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has an upstream face, wherein the upstream face is smoothly curved toward the segment downstream face (Boardman teaches that the segments 360 are vanes and therefore inherently have U-shaped cross section at the leading edge). 
In re Claim 14:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein each segment has an upstream face, wherein the upstream face of each segment is angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Figs. 3A and 3B). 
In re Claim 15:  Boardman teaches a combustor (100) for a gas turbine (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising a reaction zone (114, Fig. 2) and one or more premix fuel nozzles, (150) said premix fuel nozzles for injecting a fuel and air mixture into the reaction zone (see Figs. 2-3B), at least one of said premix fuel nozzles comprising: 
(a) a fuel and air premixer (Figs. 3A and 3B); 
(b) a nozzle tip (exit of 275) disposed in a burner tube (300 or 175), said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis (200) and a cross-sectional area perpendicular to the longitudinal axis (see Fig. 3A for the burner tube inherently having all the elements claimed), said nozzle tip comprising

(ii) at least one segment radially outwardly toward the internal wall of the burner tube from said outer body (see Figs. 3A and 3B), wherein each segment has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube (see Figs. 3A and 3B), wherein each segment comprises a segment downstream face angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube (see Figs. 3A and 3B); 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip (see Figs. 3A and 3B), and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the segments to provide strong flame holding and flame propagation (desired result, regarding the functional recitation, it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114)
In re Claim 16:  Boardman teaches the invention as claimed and as discussed for Claim 15, above.  Boardman further teaches wherein said at least one premix fuel nozzle is a single center premix fuel nozzle (150) and wherein the combustor contains at least one outer premix fuel nozzle (655) of a different type. 
In re Claim 17:  Boardman teaches the invention as claimed and as discussed for Claim 1, above.  Boardman further teaches wherein said one or more premix fuel nozzles comprise a single center premix fuel nozzle (150) and at least one outer premix fuel nozzle (655)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741